AO 93 (Rev. 11/13) Search and Seizure Warrant




                                           UNITED STATES DISTRICT COURT
                                                                             for the
                                                                  District of Connecticut

                  In the Matter of the Search of                                )
              (Briefly describe the property to be searched                     )
               or identify the person by name and address)                      )      Case No.   3'.f7Yl/ J/7 t)}-12Jf1!
      information associated with accounts with Apple Person                    )
       10                           , and other identifiers that                )
           are stored at premises controlled by Apple Inc.                      )

                                                  SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Northern           District of               California
(identify the person or describe the property to be searched and give its location):

      See Attachment A-2, which is incorporated herein by reference.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
      the property, items, records, and information described in Attachment B-2, which is incorporated herein by reference, that
      constitute evidence, instrumentalities, contraband and fruits of violations of 18 U.S.C. § 1030 (Fraud and related activity in
      connection with computers).




          YOU ARE COMMANDED to execute this warrant on or before                               November 27, 2017        (not to exceed 14 dqvsJ
       0 in the daytime 6:00a.m. to I 0:00p.m.                 gf at any time in the day or night because good cause has been established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to _ United States Magistrate Judg_e Joan G. Margolis
                                                                                                    (United States Magistrate Judge)

     0 Pursuant to 18 U.S.C. § 31 03a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
     0 for         days (not to exceed 30) 0 until, the facts justifYing, the later specific date of


Date and time issued:                                                                      /s/ Judge Joan G. Margolis
                                                                                                            Judge's signature

City and state:             New Haven, CT                                                   Hon .   a n G. Margolis, U.S. Magistrate Judge
                                                - - -·
                                                                                                          Printed name and title
AO 93 (Rev. 11/13) Search and Seizure Warrant (Page 2)


                                                                    Return
                                         Date and time warrant executed:         Copy of warrant and inventory left with:


Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                 Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                 --------                                                               Executing officer's signature



                                                                                           Printed name and title
                                   ATTACHMENT A-2
                               PROPERTY TO BE SEARCHED

This warrant applies to accounts and information associated with the following identifiers:

               Apple Person ID

               Apple Person ID

               Email address                   @gmail.com

               Email address              @list.ru

(referred to herein and in Attachment B-2 referred to as the "SUBJECT ACCOUNTS") that are

stored at premises owned, maintained, controlled, or operated by Apple Inc. (referred to herein

and in Attachment B-2 as "Apple" or "Provider"), a company headquartered at a company

headquartered at 1 Infinite Loop, Cuptertino, CA 95014.




                                             A-2-1
                                     ATTACHMENT B-2
                                LIST OF ITEMS TO BE SEIZED

I.     Information to be disclosed by the Apple, Inc. (the "Provider")

       To the extent that the information associated listed on Attachment A-2 is within the

possession, custody, or control of the Provider, including any emails, records, files, logs, or

information that has been deleted but is still available to the Provider, or has been preserved

pursuant to a request made under 18 U.S.C. § 2703(f), the Provider is required to disclose the

following information to the government for the period from April 1, 2016 to the date this warrant

is executed:

       a.      All records or other information regarding the identification of the account, to

include full name, physical address, telephone numbers, email addresses (including primary,

alternate, rescue, and notification email addresses, and verification information for each email

address), the date on which the account was created, the length of service, the IP address used to

register the account, account status, methods of connecting, and means and source of payment

(including any credit or bank account numbers);

       b.      All records or other information regarding the devices associated with, or used in

connection with, the account (including all current and past trusted or authorized iOS devices and

computers, and any devices used to access Apple services), including serial numbers, Unique

Device Identifiers ("UDID"), Advertising Identifiers ("IDF A"), Global Unique Identifiers

("GUID"), Media Access Control ("MAC") addresses, Integrated Circuit Card ID numbers

("ICCID"), Electronic Serial Numbers ("ESN"), Mobile Electronic Identity Numbers ("MEIN"),

Mobile Equipment Identifiers ("MElD"), Mobile Identification Numbers ("MIN"), Subscriber

Identity Modules ("SIM"), Mobile Subscriber Integrated Services Digital Network Numbers



                                              B-2-1
("MSISDN"), International Mobile Subscriber Identities ("IMSI"), and International Mobile

Station Equipment Identities ("IMEI");

       c.      The contents of all emails associated with the account, including stored or preserved

copies of emails sent to and from the account (including all draft emails and deleted emails), the

source and destination addresses associated with each email, the date and time at which each email

was sent, the size and length of each email, and the true and accurate header information including

the actual IP addresses of the sender and the recipient of the emails, and all attachments;

       d.      The contents of all instant messages associated with the account, including stored

or preserved copies of instant messages (including iMessages, SMS messages, and MMS

messages) sent to and from the account (including all draft and deleted messages), the source and

destination account or phone number associated with each instant message, the date and time at

which each instant message was sent, the size and length of each instant message, the actual IP

addresses of the sender and the recipient of each instant message, and the media, if any, attached

to each instant message;

       e.      The contents of all files and other records stored on iCloud, including all iOS device

backups, all Apple and third-party app data, all files and other records related to iCloud Mail,

iCloud Photo Sharing, My Photo Stream, iCloud Photo Library, iCloud Drive, iWorks (including

Pages, Numbers, and Keynote), iCloud Tabs, and iCloud Keychain, and all address books, contact

and buddy lists, notes, reminders, calendar entries, images, videos, voicemails, device settings,

and bookmarks;

       f.      All activity, connection, and transactional logs for the account (with associated IP

addresses including source port numbers), including FaceTime call invitation logs, mail logs,

iCloud logs, iTunes Store and App Store logs (including purchases, downloads, and updates of


                                               B-2-2
Apple and third-party apps), messaging and query logs (including iMessage, SMS, and MMS

messages), My Apple 10 and iForgot logs, sign-on logs for all Apple services, Game Center logs,

Find my iPhone logs, logs associated with iOS device activation and upgrades, and logs associated

with web-based access of Apple services (including all associated identifiers);

         g.        All records and information regarding locations where the account was accessed,

including all data stored in connection with Location Services;

         h.       All records pertaining to the types of service used;

         1.        All records pertaining to communications between Apple and any person regarding

the account, including contacts with support services and records of actions taken; and

         J.       All files, keys, or other information necessary to decrypt any data produced in an

encrypted form, when available to Apple (including, but not limited to, the keybag.txt and

fileinfolist. txt files).



         The Provider is also requested to complete a certificate of authenticity for domestic

business records that will satisfy Rule 902( 11) of the Federal Rules of Evidence. A form of

certificate of authenticity is attached.




                                                 B-2-3
II.    Information to be seized by the government

       All information described above in Section 1 that constitutes fruits, contraband, evidence,

or instrumentalities of violations of Title, 18 United States Code, Section 1030 (Fraud and related

activity in connection with computers) (the "TARGET OFFENSE") through ransomware attacks,

from April 1, 2016 to the present including, but not limited to, the following:

       a.         All information and records related to ransomware;

       b.         All information and records related to bitcoins, payments of money, wire transfers,

money transfers, electronic funds and ACH transfers, and any instructions or directions related to

such transfers;

       c.         All information and records related to financial accounts (including investment

accounts, bank accounts, retirement accounts, or any accounts that hold money);

       d.         All electronic mail, attachments, and related computer files that relate to the

TARGET OFFENSE;

       e.         Evidence indicating how and when the SUBJECT ACCOUNTS were accessed or

used, to determine the geographic and chronological context of account access, use, and events

relating to the crime under investigation and to the account owner;

       f.         Evidence indicating the user's state of mind as it relates to the TARGET OFFENSE

for any user of the SUBJECT ACCOUNTS;

       g.         Evidence indicating the identity of the person(s) who used, accessed, owned,

controlled, or created the SUBJECT ACCOUNTS, including records that help reveal the

whereabouts of such person(s); and

       h.         Passwords and encryption keys, and other access information that may be necessary

to access the SUBJECT ACCOUNTS.


                                                B-2-4
        CERTIFICATE OF AUTHENTICITY OF DOMESTIC BUSINESS RECORDS
               PURSUANT TO FEDERAL RULE OF EVIDENCE 902(11)

         I, - - -- - - -- - - -- - - -· attest, under penalties of perjury under the

laws of the United States of America pursuant to 28 U.S.C. § I746, that the information

contained in this declaration is true and correct. I am employed by _ _ _ __ __ __ _

and my official title is - -- - - -- - -- -- -                 · I am a custodian of records for

- -- - - -- -. I state that each of the records attached hereto is the original record or a
true duplicate ofthe original record in the custody of _ _ _ __ _ _ and that I am the

custodian of the attached records consisting of _ ____ (pages/COs/kilobytes). I further state

that:

        a.      all records attached to this certificate were made at or near the time of the

occurrence of the matter set forth, by, or from information transmitted by, a person with

knowledge of those matters;

        b.      such records were kept in the ordinary course of a regularly conducted business

activity of _ _ __ _ _ _ _;; and

        c.      such records were made by _ __ _ _ ____ as a regular practice.

        I further state that this certification is intended to satisfy Rule 902( II) of the Federal

Rules of Evidence.



 Date                                   Signature
